Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I and Species A, which read on claims 1-4 and 7-13, without traverse, filed February 24, 2021 is acknowledged and has been entered.  However, upon further consideration, the species in claims 5 and 6 have been rejoined with Group I for prosecution on the merits.  Claims 14 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-15 are pending.  Claims 1-13 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing dates of EUROPEAN PATENT OFFCE (EPO) 18171441.1 filed 05/09/2018.  Based on the filing receipt, the 

Specification
4.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 2A-2D have not been differentially described.
Figure 5A-5F have not been differentially described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is objected to in reciting improper Markush language in reciting, “wherein the at least one separation device is selected from a group comprising … or….”  It should recite, “wherein the at least one separation device is selected from the group consisting of … and….”

Claim 4 lacks clear antecedent basis in reciting, “the solid surface” because it is unclear as to whether Applicant intends the first solid surface or the second solid surface.  Perhaps, Applicant intends, “the first and/or the second solid surface.”
Claim 7 is objected to in reciting improper Markush language in reciting, “wherein the detection method is selected from a group comprising … gravimetry, thermometry, and wherein….”  It should recite, “wherein the detection method is selected from the group consisting of … gravimetry, and thermometry; and wherein…..”
Claim 7 is objected to in reciting improper Markush language in reciting, “and wherein the preceding test reaction is selected from a group comprising …, or combinations thereof.”  It should recite, “and wherein the preceding test reaction is selected from the group consisting of …, and combinations thereof.”
Claim 10 has improper antecedent basis problem in reciting, “an interfering substance of a laboratory test of a first analytical method” and “an interfering substance of a laboratory test of a second analytical method.” Perhaps, Applicant intends, “the interfering substance of the laboratory test of the first analytical method” and “the interfering substance of the laboratory test of the second analytical method.”
Claim 12 is objected to in reciting improper Markush language in reciting, “the at least one selective test sample attribute is selected from a group comprising …, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tikanoja et al. (US 2018/0120204).
	Tikanoja et al. teach an automated laboratory system having a pretreatment module 16 (column) and an analytical module; wherein pretreatment comprises separating interfering substances (cell debris, matrix) contained in test samples (Abstract; [0036, 0037, 0040]; Figure 3).  According to Tikanoja et al., automated laboratory systems having pretreatment separation vessel modules operably connected to analysis modules are well known in the art ([0013, 0015, 0073, 0078]; Figure 3).  The automated laboratory system comprises A) a “first” separation vessel 16 (pretreatment column) which comprises a solid surface having a capturing molecule immobilized on the solid surface (capture means, affinity column) configured to bind and immobilize interfering substances (cell debris, matrix) from a sample to provide partially purified samples or sample types which are forwarded to a laboratory instrument for distinct 
	Analytical methods (first, second) for fractionated analytes may comprise same or different detection methods including spectrophotometry, fluorimetry, photometry, electrochemical, colorimetric, and turbidimetry which are conventional detection or measurement methods performed in separate vessels or wells simultaneously ([0003, 0028, 0072]; Table on page 4); with different preceding test reactions including antigen/antibody binding interactions for immunological assays and chemical test reactions for chemical analysis ([0041, 0071, 0072, 0096, 0097, 0114]; Table on page 4).
The laboratory instrument comprises a) a test sample output area operatively coupled to a laboratory transport system which is operatively coupled to different analytical modules ([0003, 0004, 0041, 0092, 0114]; Table on page 4); b) a control unit 
	With respect to recitation of “a second separation vessel which comprises a second solid surface having a second capturing molecule immobilized on the solid surface configured to bind a different interfering substance in a second laboratory test type of the sample in a second different analytical method;” Tikanoja et al. teach two or more analyte concentration methods using different immobilization retention mechanisms and interferents; thereby requiring a second and/or multiple separation 

7.	No claims area allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Tajima et al. (US 2016/0025722) disclose apparatus and methods for assaying biological substances and having a pretreatment module to remove contaminants from the biological substances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 18, 2021